Case: 22-102     Document: 12   Page: 1    Filed: 12/07/2021




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: VINODH RAGHUBIR,
                          Petitioner
                   ______________________

                         2022-102
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00388-EGB, Senior
Judge Eric G. Bruggink.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

PER CURIAM.
                        ORDER
   Vinodh Raghubir petitions this court for writ of man-
damus. The United States moves for summary dismissal.
Mr. Raghubir moves to strike the United States’ motion
and also moves for leave to proceed in forma pauperis.
    On August 28, 2020, the United States Court of Federal
Claims dismissed Mr. Raghubir’s complaint for lack of ju-
risdiction. Mr. Raghubir sought this court’s review. On
December 22, 2020, this court dismissed his appeal as friv-
olous. In re Raghubir, 831 F. App’x 957, 958 (Fed. Cir.
2020). On September 13, 2021, the Court of Federal Claims
received from Mr. Raghubir a submission entitled
Case: 22-102      Document: 12      Page: 2   Filed: 12/07/2021




2                                              IN RE: RAGHUBIR




“Demand/Motion for Reinstatement.” On September 20,
2021, the Court of Federal Claims issued an order notifying
Mr. Raghubir that his submission would not be docketed
because his case was over.
    Mr. Raghubir’s petition argues that the Court of Fed-
eral Claims’ September 20, 2021 order “violat[ed] federal
law and rules of procedure,” which “resulted in vindictive
proceedings.” Pet. at 2 (capitalization omitted). But he has
not met the high standard for mandamus relief because,
among other things, he has not shown a “clear and indis-
putable,” right to having his submission, filed almost a year
after his case was over, considered by the trial court. Will
v. Calvert Fire Ins., 437 U.S. 655, 665–66 (1978) (internal
quotation marks omitted).
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is denied.
      (2) All pending motions are denied as moot.
                                    FOR THE COURT

        December 07, 2021           /s/ Peter R. Marksteiner
             Date                   Peter R. Marksteiner
                                    Clerk of Court
s28